Citation Nr: 0618748	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  02-22 159	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1956 to May 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a decision dated in March 2004 the Board denied the 
veteran's appeal.  The veteran then appealed the Board's 
decision to the Court of Appeals for Veterans Claims (Court).  

In an Order dated in July 2005 the Court, acting upon joint 
motion of the parties, vacated the Board's March 2004 
decision and remanded the case to the Board.


REMAND

The veteran reports that in March or April of 1957 he 
sustained an injury to his back during his military service, 
and that he was treated at the base infirmary at the Fort 
Snelling Air Force Station, St. Paul, Minnesota, for this 
injury.  Correspondence from the National Personnel Records 
Center advises that the veteran's service medical records 
(SMRs) are no longer available, apparently having been 
destroyed by fire.  

In the Board's March 2004 decision, the Board accepted the 
veteran's statements, and those of his service buddies, as 
sufficient to establish the fact that he sought medical 
treatment during service for back pain.  Nevertheless, in the 
joint motion it was noted that pertinent medical information 
may be available from the base infirmary at Fort Snelling, 
and from morning reports for the veteran's unit, apparently 
the 31st Air Defense Command at the Fort Snelling Air Force 
Station, and that pursuant to 38 C.F.R. § 3.159(c)(2), 
reasonable efforts should be undertaken to locate any such 
records.

Additionally, it is argued that the veteran is entitled to 
examination by VA pursuant to the provisions of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c).  Even accepting that the 
veteran was treated for low back complaints during military 
service, in the absence of post-service treatment for many 
years after service separation, it is not clear that a 
medical opinion can be given as to a nexus between military 
service and his current complaints without resort to pure 
speculation.  Nevertheless, in order to accord the veteran 
every equitable consideration, his request for an examination 
will be granted.

The evidence also indicates that the veteran has been 
approved for Social Security disability benefits.  
Appropriate efforts should therefore be undertaken to obtain 
these records.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (holding that a complete review of the veteran's 
record must include a review of his Social Security records).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO must contact the base infirmary 
at Fort Snelling and request all treatment 
records pertaining to the veteran for the 
time period 1957 through 1958.  If no such 
documents are located, the record should 
clearly so state.

2.  The RO must contact the appropriate 
federal department/agency and request a 
copy of the morning reports for the 31st 
Air Defense Command located at Fort 
Snelling for the time period of March 1957 
through August 1957.  If no such documents 
are located, the record should clearly so 
state.

3.  The RO should contact the Social 
Security Administration and obtain copies 
of the administrative decision and the 
medical reports upon which the veteran's 
Social Security disability benefits are 
based.  If no such documents are located, 
the record should clearly so state.

4.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his low back disorder 
and bilateral leg disorder since the 
claimed in-service incident.  Even if no 
additional sources of treatment records 
are identified, all relevant records 
compiled since February 2002 by the VA 
medical center patronized by the veteran 
should be obtained.  The RO should also 
ask the veteran whether the veteran 
received treatment from VA for his low 
back disorder and bilateral leg disorder 
prior to February 2001; and, if so, 
attempt to acquire any such records.

5.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist.  The claims folder must be 
made available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings should be 
reported in detail.  The examiner is then 
requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that the veteran's 
current low back disorder began during the 
veteran's military service or is related 
to any incident of such service.  The 
examiner is also requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater that the 
veteran's current bilateral leg disorder 
was caused by the veteran's low back 
disorder.  A complete rationale for any 
opinion offered should be set forth in the 
report provided, together with citation to 
appropriate supporting records.

6.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


